Citation Nr: 0118928	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cardiomegaly.

2.  Entitlement to service connection for chronic swelling of 
the hands and fingers.

3.  Entitlement to service connection for arthritis of 
multiple joints involving the ankles, hips, hands, wrists, 
and shoulders.

4.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from May 1987 to May 1996.  
His claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.  In 
August 2000, the Board remanded the case for additional 
development.  That development has been completed, and the 
case is once again before the Board for review. 

A January 1996 rating decision on appeal granted service 
connection for thoracocervical dysfunction with wedging of T-
11 and T-12, for which a 10 percent evaluation was assigned.  
The veteran filed an appeal with respect to the 10 percent 
evaluation.  In a letter dated April 24, 2001, however, the 
veteran indicated that he no longer wished to appeal that 
decision.  Therefore, that issue is dismissed without 
prejudice.  See 38 C.F.R. § 20.204(c) (2000).

On June 4, 2000, the Board received additional evidence from 
the veteran.  The Board notes that any pertinent evidence 
submitted by the veteran which is accepted by the Board, as 
well as any such evidence referred to the Board by the 
originating agency under § 19.37(b) of this chapter, must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case.  38 
C.F.R. § 20.1304 (2000).  However, upon review of the 
evidence, the Board finds that it is repetitive and 
duplicative of evidence previously assembled; therefore, the 
provisions of 38 C.F.R. § 20.1304 are inapplicable.

In an attachment associated with his VA Form 9 (Appeal to 
Board of Veterans' Appeals), dated August 1999, the veteran 
appears to have raised issues of entitlement to service 
connection for urinary retention and hyperlipidemia, and for 
an increased evaluation for pseudofolliculitis barbae.  As 
these matters have not been procedurally developed for 
appellate review, the Board refers them back to the RO for 
appropriate action.

The veteran has recently alleged that the RO dropped his 
claim involving hemorrhoids, to include a temporary total 
(100 percent) rating following surgery for anal fissures.  In 
a November 1996 rating decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation.  It does not appear, however, that the veteran 
expressed disagreement with the noncompensable evaluation 
during the one-year period after being notified of that 
decision.  Thus, the issue regarding the propriety of the 
noncompensable evaluation for hemorrhoids is not before the 
Board.  See 38 C.F.R. § 20.302 (2000).  Accordingly, the 
Board refers that issue back to the RO for appropriate 
action.  Moreover, the Board notes that its August 2000 
decision denied the veteran's claim of entitlement to a 
temporary total rating for hemorrhoids under 38 C.F.R. § 4.30 
(2000).  Therefore, that issue has been adjudicated and is 
not before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  No medical evidence establishes that the veteran suffers 
from an underlying cardiovascular disorder related to 
cardiomegaly.

3.  The veteran's joint pain involving the ankles, hips, 
hands, fingers, wrists, and shoulders has been attributed to 
a possible diagnosis of myofascial pain.  However, no medical 
evidence relates this diagnosis to service. 

4.  An April 1999 rating decision denied the veteran's claim 
of entitlement to service connection for hypertension.  The 
veteran was notified of that decision on April 22, 1999. 

5.  The RO received a VA Form 9 (Appeal to Board of Veterans' 
Appeals) from the veteran on August 11, 1999, indicating that 
he disagreed with the April 1999 decision.  The RO issued a 
Statement of the Case on September 19, 2000.  The RO received 
a letter by the veteran on April 17, 2001, which mentioned 
the issue of service connection for hypertension.

6.  Good cause has not been shown to support the grant of an 
extension of the time limit for filing the present appeal 
concerning service connection for hypertension.


CONCLUSIONS OF LAW

1.  Cardiomegaly was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303 (2000).

2.  A disability manifested by chronic swelling of the hands 
and fingers was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

3.  Arthritis of multiple joints involving the ankles, hips, 
hands, wrists, and shoulders was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

4.  The veteran has not submitted a timely substantive appeal 
with regard to the April 1999 rating decision which denied 
service connection for hypertension, and good cause has not 
been shown to support the grant of an extension of the time 
limit for filing the present appeal.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for cardiomegaly, 
hypertension, chronic swelling of the hands and fingers, and 
arthritis of multiple joints involving the ankles, hips, 
hands, wrists, and shoulders.  He essentially claims that 
each of these conditions began during his period of active 
military service from May 1987 to May 1996.

I.  Duty to Assist

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(VCAA), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects claims such as these because 
they were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the 
statements of the case and letters, provided to both the 
veteran and his representative, specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claims; specifically, 
these documents notify the veteran of the need for competent 
medical evidence relating his current conditions at issue to 
an incident, injury or disease during active service, or to a 
service-connected disability.  Under these circumstances, the 
Board finds that the notification requirement has been 
satisfied even though the RO did not have an opportunity to 
apply the specific provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   The record contains several VA examination 
reports and numerous private treatment reports.  Pursuant to 
the Board's August 2000 remand, the veteran was afforded 
additional VA examinations to determine the nature and 
etiology of the disabilities at issue.  The veteran also 
testified at a personal hearing held at the RO in March 1999.  
The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of these claims.  In a VA Form 21-4138 
(Statement in Support of Claim) dated in April 2001, the 
veteran stated that he had no further evidence to submit in 
support of his claims.

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 



 

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Certain chronic diseases such as arthritis 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2000).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

III.  Cardiomegaly

The veteran claims that he currently suffers from 
cardiomegaly which began in service.  Cardiomegaly is defined 
as "enlargement of the heart. . . ." Stedman's Medical 
Dictionary 281 (26th ed. 1995).  However, as no underlying 
cardiovascular disorder has been identified, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

Initially, the Board notes that the veteran has been recently 
diagnosed with essential hypertension.  The RO has already 
denied the veteran's claim for service connection for 
hypertension.  The issue concerning the timeliness of the 
veteran's Substantive Appeal concerning that claim will be 
discussed below.  Therefore, the Board will not consider the 
veteran's hypertension in adjudicating his claim for service 
connection for cardiomegaly. 

The veteran's service medical records reflect that 
cardiomegaly was detected on several occasions in service.  
X-ray examination of the chest in November 1986 revealed mild 
cardiomegaly.  A July 1993 radiographic report showed 
moderate to marked cardiomegaly.  No further evidence of 
cardiomegaly was shown in service, but subsequent service 
medical records documented the veteran's complaints of 
atypical chest pain.  A July 1993 entry noted a six month 
history of chest pain.  The assessment was chest pain, 
probably chest wall type.  When seen in February 1994, the 
veteran reported a one year history of intermittent sharp 
chest pain with associated shortness of breath.  The 
provisional diagnosis was atypical chest pain.  A March 1994 
entry included a diagnosis of "athletic heart."  A January 
1996 medical evaluation board report also included a 
diagnosis of atypical chest pain.  

Post-service medical evidence does not show that the veteran 
suffers from an underlying cardiovascular disorder.  At a VA 
cardiovascular examination in May 1997, the veteran denied 
chest pain and shortness of breath.  An echocardiogram (EKG) 
revealed a slight abnormality with no sign of myocardial 
infarction.  X-rays were within normal limits.  A stress test 
was also unremarkable.  The examiner concluded that no 
cardiac diagnosis was present.  

The veteran was afforded a VA fee-basis compensation 
examination in June 1998 to determine the nature of any 
cardiovascular disease.  The examining physician noted that 
no medical records were available for review; however, the 
veteran's history was recorded.  The veteran reported 
intermittent symptoms of left-sided chest pain dating back to 
1990.  This was described as a sharp pain localized at the 
left precordium.  He also reported intermittent 
lightheadedness, shortness of breath, and numbness in the 
midback and elbows.  He said chest pain occurred about twice 
a week.  Cardiac examination revealed that his PMI was not 
displaced.  S1 and S2 sounds were normal, and no pathologic 
murmur or gallops were heard.  An EKG demonstrated sinus 
rhythm with low voltage in the limb leads, a slow R-wave 
progression, and minor nonspecific ST-T wave changes.  The 
examining physician diagnosed the veteran as having atypical 
chest pain.  A treadmill test was recommended to rule out 
coronary artery disease.  

The veteran was examined again by the same physician in May 
1999, at which time the claims file was reviewed.  The 
veteran essentially described the same symptoms, but added 
that his chest pain had worsened since the prior evaluation 
in June 1998.  Upon cardiac examination, S1 and S2 sounds 
were normal and the PMI was not displaced.  No pathologic 
murmur or gallop was identified.  An EKG revealed "mild 
asymmetric septal hypertrophy, but otherwise normal cardia 
echo/Doppler study." Based on these findings, the 
physician's impression included (1) suspected cardiomegaly in 
1986, with no further evidence of this on subsequent follow-
up X-rays, (2) essential hypertension, (3) atypical chest 
pain, and (4) history of a normal Persantine Cardiolite scar 
on June 27, 1997. 

Pursuant to the Board's remand, the veteran was afforded 
another fee-basis compensation examination in December 2000.  
Objectively, the veteran's heart sounds were normal with no 
murmurs or gallops heard.  An EKG performed in November 2000 
revealed a borderline asymmetric septal hypertrophy, but was 
otherwise completely normal.  A Persantine Cardiolite test 
performed in December 2000 was normal, indicating no evidence 
of fixed or reversible defects and demonstrating normal left 
ventricular functioning.  The physician said he was unable to 
locate or define any physical findings that would verify a 
cardiac problem.   It was noted that most of the veteran's 
symptoms were probably related to diagnoses of hypertension 
and migraine headaches.  Although the veteran was reluctant 
to walk on a treadmill, the physician stated that there was 
no reason that he would not be able to perform 10 METS of 
exertion for a prolonged period of time. In a February 2001 
addendum report, the physician stated that "[the veteran] 
did not have any cardiomegaly by any criteria."  It was 
noted that the asymmetric septal hypertrophy was minimal and 
did not cause any structural problem.  Consequently, the 
physician stated that the veteran had no definable cardiac 
disease or abnormality despite the borderline hypertension 
which had been present for years.  The physician thus 
concluded that compensation was not in order for this 
specific problem.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for cardiomegaly.  The record shows 
that the veteran does not suffer from any current underlying 
cardiovascular disorder.  It appears that the veteran's 
cardiomegaly resolved in 1986.  Furthermore, the diagnosis of 
atypical chest pain is not considered a disability for VA 
compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain, in and of itself, does not 
constitute a disorder for VA compensation purposes).  The 
Board also emphasizes that the issue of entitlement to 
service connection for hypertension is not being considered 
at this time.  

Indeed, the only evidence indicating that the veteran suffers 
from a current cardiovascular disorder are his own lay 
statements, including testimony presented at an RO hearing in 
March 1999.  Where the determinative issue is one of medical 
causation or a diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App. at 
494-95.  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
cardiovascular disorder, his lay statements are of no 
probative value.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

As the law is clear that a valid claim requires that a 
current disability be present, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000).  Thus, 
the appeal is denied.

IV.  Chronic Swelling of the Hands and 
Fingers, and Arthritis of Multiple Joints 
Involving the Ankles, Hips, Hands, 
Wrists, and Shoulders

The veteran claims that he currently suffers from chronic 
swelling of the hands and fingers, as well as arthritis of 
multiple joints involving the ankles, hips, hands, wrists, 
and shoulders.  He maintains that each of these disabilities 
began in service.  For the reasons that follow, the Board 
finds that the preponderance of the evidence is against each 
of these claims.  

Initially, the Board notes that service connection has been 
established for a bilateral foot disability, a bilateral knee 
disability, and disabilities of the cervical and thoracic 
spine.  Therefore, the Board will not discuss findings 
pertaining to these disabilities and will limit its 
discussion to the veteran's ankles, hips, hands, fingers, 
wrists, and shoulders.  

Service medical records show that in October 1989 the veteran 
was seen for pain and swelling of the right hand.  The 
diagnosis was tendonitis.  When seen in November 1989, it was 
noted that this condition had resolved.  In April 1993, the 
veteran was seen for a sprained right ankle.  Service medical 
records made no reference with respect to the veteran's left 
ankle, hips, left hand, fingers, or shoulders, nor was there 
a diagnosis involving arthritis of any joint.

The veteran was examined by VA in March 1998 for complaints 
of swelling and stiffness in his ankles, hips, hands, and 
right wrist.  It was noted that he was diagnosed with 
tendonitis in service.  The clinician concluded that the 
plausible diagnosis was "reactive arthritis, Reiter's 
syndrome."  Reiter's syndrome consists of "a triad of 
symptoms of unknown etiology comprising urethritis, 
conjunctivitis, and arthritis (the dominant feature)," 
Dorland's Illustrated Medical Dictionary 1638 (28th ed. 
1994).  It was thus recommended that the veteran return to 
rheumatology. 

The veteran was afforded several VA orthopedic examinations 
in June 1999, at which time he reported multiple joint pain 
involving his ankles, hips, wrists, and shoulders.  Physical 
examinations, however, were unremarkable.  One examination 
report included diagnoses of "hip and ankle pain", with no 
underlying pathology identified.  The examiner recommended 
that the veteran be followed up in rheumatology for further 
work up to determine the presence of a possible inflammatory 
arthropathy.

Pursuant to the Board's remand, the veteran underwent a VA 
orthopedic examination in November 2000.  At that time, the 
veteran described episodes of swelling in his wrists, hands 
and fingers; grinding and clicking of the shoulders; swelling 
and tenderness of the ankles; and pain and clicking of the 
hips.  Physical examination of the upper extremities revealed 
full range of motion of the shoulders, elbows, wrists, and 
small joints of the hands and fingers.  The examiner recorded 
the veteran's complaints of pain on motion.  Objectively, no 
significant findings were reported.  Of particular relevance, 
X-rays of the ankles, hips, hands, wrists, and shoulders were 
entirely within normal limits.  The examiner's impression was 
"complaints of pain in the shoulders, wrists, hands, 
fingers, hips, and knees without any evidence of arthritis or 
decreased use."  The examiner indicated that the veteran had 
no long-standing inflammatory arthritis involving any joints 
of the upper extremities.  The examiner pointed out that, 
based on the veteran's complaints of joint pain and swelling 
causing disuse, one would certainly expect to see some 
evidence of the inflammation and disuse such as swollen 
joints, deformed joints, muscle wasting, or limitation of 
motion of various joints; however, no such evidence has been 
shown. 

The veteran was also examined by a VA rheumatologist in 
December 2000 who conducted an extensive review of the claims 
file.  According to the examiner, the evidence suggested a 
diagnosis of reactive arthritis on an undifferentiated 
spondyloarthropathy.  However, he commented that the lack of 
documentation or signs of joint inflammation, to include X-
ray evidence of an ethesopathy, that would be expected in an 
individual with such chronic and notable symptoms, were not 
present to support this diagnosis.  The examiner stated, 
therefore, that a diagnosis of an undifferentiated 
spondyloarthropathy remained a possibility but was not 
definite.  The examiner then explained that:

a positive HLA-B27, given its relatively low 
prevalence in the African American population, or 
any signs of unexplained spine osteopenia, and 
more importantly any physician documentation of 
joint swelling or acute tenosynovitis at the time 
the [veteran] reports his frequent swollen joints 
or even the documentation of chostochondritis 
associated with episodes of atypical chest pain 
would make the diagnosis of spondyloarthropathy 
more likely than not.   

The examiner explained that response to a trial or other 
anti-inflammatory agents used to treat spondyloarthropathies, 
such as Sulfasalazine, might also provide additional 
evidence. 

The examiner stated in a March 2001 addendum report that, 
although the veteran gave a history of intermittent joint 
swelling and chronic arthralgias of multiple joint sites, and 
although he had a history of chronic back pain, there had 
been no objective clinical and/or radiographic findings to 
support a diagnosis of Reiter's syndrome or other 
spondyloarthropathy.  The examiner also said he was unable to 
find any information in the veteran's claims file showing a 
history of urethritis, dysentery, inflammatory eye disease, 
or other extraarticular disease in service that would add 
support to a diagnosis of spondyloarthropathy.  As such, the 
examiner explained that, even if future clinical findings 
were to lend more support to a diagnosis of 
spondyloarthropathy, the date of onset would remain unknown.  
The examiner added that, given the onset of chronic back pain 
following a traumatic episode while running and subsequent 
clinical course, a diagnosis of chronic myofascial pain was a 
more likely etiologic factor than an underlying inflammatory 
disease.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a disability involving chronic swelling of the hands and 
fingers, as well as his claim of entitlement to service 
connection for arthritis of multiple joints involving the 
ankles, hips, hands, wrists, and shoulders.  The Board points 
out that no chronic disability involving any of these joints 
was shown in service.  Moreover, the evidence shows that the 
veteran's complaints of joint pain are most likely attributed 
to a diagnosis of chronic myofascial pain.  However, no 
medical evidence relates this diagnosis to the veteran's 
period of military service.  In this regard, the March 2001 
VA addendum report ruled out the possibility that the 
veteran's complaints of joint pain were due to a diagnosis of 
Reiter's syndrome or other spondyloarthropathy.  Rather, the 
examiner indicated that a diagnosis of chronic myofascial 
pain was a more likely etiologic factor for the veteran's 
joint pain than an underlying inflammatory disease.  
Nevertheless, the examiner did not indicate that this 
condition began in service.  He explained that even if future 
clinical findings were to lend support to a diagnosis of 
spondyloarthropathy, it would not be clear whether the onset 
was following the veteran's discharge from service.  Under 
these circumstances, no medical evidence indicates that the 
veteran's myofascial pain involving multiple joints began in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Despite the veteran's testimony that his multiple joint pain 
began in service, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
a relationship between this condition and service.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
As such, the veteran's statements concerning the etiology of 
his joint pain are of limited probative value, particularly 
in light of the medical evidence showing no such 
relationship.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a disability involving chronic 
swelling of the hands and fingers, as well as the claim of 
entitlement to service connection for arthritis of multiple 
joints involving the ankles, hips, hands, wrists, and 
shoulders.  Accordingly, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000).  Therefore, the appeal is 
denied.
V.  Hypertension

The veteran claims he suffers from hypertension that began in 
service.  Therefore, service connection for hypertension has 
been sought.  For the reasons that follow, however, the Board 
finds that it has no jurisdiction to adjudicate this claim.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a letter from the RO dated on April 22, 1999 
notified the veteran that it had denied his claim of 
entitlement to service connection for hypertension.  The RO 
received a VA Form 9 (Appeal to Board of Veterans' Appeals) 
from the veteran on August 11, 1999.  Correspondence attached 
to that document indicated that he disagreed with the RO's 
denial of his claim for service connection for hypertension.  
The RO construed that document as a Notice of Disagreement.  
The RO then issued a Statement of the Case on September 19, 
2000, which addressed the issue concerning service connection 
for hypertension.  In a cover letter accompanying the 
Statement of the Case, the RO informed the veteran that he 
had 60 days from the date of the letter in which to file his 
Substantive Appeal.  The RO received a letter by the veteran 
on April 17, 2001, which mentioned the issue of service 
connection for hypertension.  However, this was received well 
after the time limit for filing a Substantive Appeal, which, 
in this case, was April 22, 2000. 

As a result, the Board notified the veteran in a June 2001 
letter that his Substantive Appeal may not have been filed on 
time with respect to the issue of entitlement to service 
connection for hypertension.  The Board provided the veteran 
an opportunity to submit evidence and argument concerning the 
timeliness of his Substantive Appeal.  In response, the 
veteran presented several arguments and indicated that he 
wished to waive the remainder of 60-day period.   

In a July 2001 letter, the veteran maintained that his 
Substantive Appeal was filed in a timely fashion.  He argued 
that his VA Form 9 and attached statement submitted in August 
1999 clearly stated that he was in disagreement with all 
issues in the rating decision, to include hypertension.  This 
argument has no legal merit.  The veteran correctly pointed 
out that a VA Form 9 and attached statement was received at 
the RO in August 1999, which included the issue of 
hypertension.  However, this document was properly construed 
as a Notice of Disagreement.  Since it was received following 
the April 1999 rating decision but prior to the issuance of 
the Statement of the Case, it cannot be construed as a 
Substantive Appeal.  The applicable regulation clearly states 
that a Substantive Appeal must be filed after a Statement of 
the Case has been furnished.  38 C.F.R. § 20.200.  The only 
document in the claims file that can be construed as a 
Substantive Appeal is the veteran's letter that was received 
at the RO on April 17, 2001.  Unfortunately, this letter was 
received well after the time limit for filing a Substantive 
Appeal.

Next, the veteran argued that the RO had lost his Substantive 
Appeal.  In a VA Form 119 (Report of Contact), it was noted 
that the veteran had contacted the Board on July 5, 2001.  
During that conversation, the veteran explained that he sent 
a facsimile (fax) to the RO in September 2000, during the 60-
day appeal period, stating that he wanted to continue his 
appeal concerning hypertension.  According to the veteran, VA 
personnel confirmed that they had received the fax shortly 
thereafter, but that it was not in the claims file.  He also 
believed that he had sent a copy of the fax to the Board in 
June 2001.  When asked if he had documentation confirming 
that the fax had been sent, he said he did not.  

This argument also fails.  The record does not document that 
the RO received any such fax within the 60-day appeal period.  
As such, the Board must apply the rule concerning the 
"presumption of regularity", which states that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  While the Board 
acknowledges that there is always a possibility that the RO 
did receive a fax during the appeal period, the Board is 
bound to find that the RO discharged its official duties 
properly.  

The veteran's final argument involves the adequacy of the 
Statement of the Case issued in September 2000.  In an April 
2001 letter, the veteran stated that the Statement of the 
Case was "totally inadequate and therefore could not serve 
as a trigger for my time to file a Form 9."  This argument 
also has no merit.  In a letter accompanying the Statement of 
the Case, the RO indicated that it had enclosed a VA Form 9 
and notified the veteran that he had 60 days from the date of 
the letter in which to file his Substantive Appeal.  The 
letter requested that veteran "please read the instructions 
that come with the VA Form 9 very carefully."  (Emphasis in 
the original).  It is difficult to understand how the veteran 
can now allege that the RO failed to adequately notified him 
on how to complete his appeal. 

Under these circumstances, and based on the governing laws 
and regulations, it appears that the veteran's Substantive 
Appeal was not timely filed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is without jurisdiction to consider 
this claim and the appeal is dismissed.


ORDER

Service connection for cardiomegaly is denied.

Service connection for chronic swelling of the hands and 
fingers is denied.

Service connection for arthritis of multiple joints involving 
the ankles, hips, hands, wrists, and shoulders is denied.

The appeal is dismissed concerning the issue of entitlement 
to service connection for hypertension.


REMAND

A December 1997 rating decision granted service connection 
for headaches but assigned a noncompensable (zero percent) 
evaluation, effective as of May 1996.  In a VA Form 9 (Appeal 
to Board of Veterans' Appeals) dated in January 1998, the 
veteran disagreed with that determination.  This clearly 
constitutes a Notice of Disagreement.  38 C.F.R. § 20.201 
(2000).  To date, however, the RO has not issued a Statement 
of the Case in response to the veteran's Notice of 
Disagreement.

The filing of a Notice of Disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
Statement of the Case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2000); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the Remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a Statement of the 
Case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue the veteran a 
Statement of the Case addressing the 
issue of entitlement to an initial 
compensable evaluation for headaches.  
The Statement of the Case should include 
a discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.  In so doing, the RO 
should give consideration to the 
assignment of "staged ratings," in 
accordance with the principles set out in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely Substantive Appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the Statement of the Case 
unless he perfects his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to assist the veteran 
in the development of his claim and to afford due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate outcome of the veteran's appeal.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

